IN THE SUPREME COURT OF TEXAS

                                 No. 10-0430

                           IN RE ATHENA RASMUSSON

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for temporary relief, filed  June  7,
2010, is granted.  All trial court proceedings in Cause No.  343342,  styled
George Sarran v. Athena Rasmusson, in the County Court at Law No 3 of  Bexar
County, Texas, are stayed pending further order of this Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., June 28, 2010.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this June 16, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk